Velez v Davidson (2016 NY Slip Op 07590)





Velez v Davidson


2016 NY Slip Op 07590


Decided on November 15, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 15, 2016

Renwick, J.P., Moskowitz, Kapnick, Kahn, Gesmer, JJ.


2191 303950/14

[*1]Carlos Velez, Plaintiff-Respondent,
v2420 Davidson, et al., Defendants-Appellants.


Cascone & Kluepfel, LLP, Garden City (James K. O'Sullivan of counsel), for appellants.
Joel Zuckerberg, Ossining, for respondent.

Order, Supreme Court, Bronx County (Wilma Guzman, J.), entered January 19, 2016, which denied defendants' motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The court properly found that triable issues of fact exist as to whether defendants created the dangerous condition of ice, on which plaintiff slipped and fell, or had actual or
constructive notice of it (see generally Rodriguez v 705-7 E. 179th St. Hous. Dev. Fund Corp., 79 AD3d 518 [1st Dept 2010]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 15, 2016
DEPUTY CLERK